Appeal from a judgment of the Supreme Court, entered May 23, 1961 in Erie County, upon a verdict rendered at a Trial Term in favor of plaintiff.
*740Memorandum: The plaintiff requests reversal because of alleged errors, particularly in relation to certain veterans’ hospital charges and bills. We find no errors that require reversal. Although there was some dissertation to the jury as to the admissibility of and recoverability upon the hospital bills, the Trial Justice correctly charged the jury in his final submission. The jury was permitted to find, in answer to a separate question, the actual amount of the hospital charges attributable to the injury in question. The answer to this question cannot be challenged on the weight of evidence. The jury very properly decided that certain of the hospital charges claimed by the plaintiff were not attributable to the accident but flowed naturally from the plaintiff’s condition of extremely poor health before the accident. Plaintiff’s claim of approximately $13,000 for hospital expenses resulting from his slight injuries was preposterous. Furthermore, it was the plaintiff’s attorney, not defendant’s, who introduced the assignment to the Veterans’ Administration in evidence, and who read most of it to the jury. The court in many respects tried to protect the plaintiff’s interests. The amount of the verdict was completely adequate for the slight injuries sustained.